Citation Nr: 1307500	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  07-11 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a chronic gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio which, inter alia, denied the Veteran's claim of entitlement to service connection for a chronic gastrointestinal disorder (initially claimed a stomach disorder).  The Veteran was notified of the denial and of her appellate rights in a RO letter dated later in April 2006.  (Due to a change in the location of the Veteran's residence during the pendency of this appeal, the agency of original jurisdiction over her appeal has been transferred to the Los Angeles, California, VA Regional Office (RO).)

In December 2009, the Veteran presented sworn testimony during a formal RO hearing, which was chaired by a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the Veteran's VA claims file for the Board's review and consideration.

In January 2011, the Board remanded the Veteran's claim for further evidentiary development.  Thereafter, the VA Appeals Management Center (AMC) confirmed the denial the Veteran's claim in a January 2012 rating decision/supplemental statement of the case.  The appeal was returned to the Board in February 2012.

In April 2012, the Board once more remanded the Veteran's claim for additional evidentiary development, including obtaining an additional medical opinion.  Afterwards, the claim was denied in a November 2012 rating decision/supplemental statement of the case.  The case was returned to the Board in November 2012 and the Veteran now continues her appeal.


FINDINGS OF FACT

A chronic gastrointestinal disorder did not have its onset in active military service.


CONCLUSION OF LAW

A chronic gastrointestinal disorder was not incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309 (2012).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's Duty to Assist.

In accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2012); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

The Veteran's claim for service connection for a chronic gastrointestinal disorder, initially claimed as a stomach disorder, was filed in December 2005.  A VCAA notice letter was dispatched to the Veteran in January 2006, prior to the April 2006 rating decision now on appeal, which addressed service connection on a direct basis and satisfied the above-described mandates.  The January 2006 notice, however, did not satisfy the requirement that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Subsequently, notice that was fully compliant with Dingess was furnished to the Veteran in April 2006.  To the extent that there was a timing of notice error as a result, this defect was cured by subsequent re-adjudications by the agency of original jurisdiction of the gastrointestinal disorder claim, most recently in a November 2012 rating decision/supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  The claimant's service treatment records, medical records from the 1990s when she was married to a serviceman and was a military dependent, and relevant private and VA medical records for the period from 2005 to 2012 have been obtained and associated with the claims file.  The Veteran's VA records, in particular, are complete and current up to October 2012 and are accessible and reviewable by the Board on the Virtual VA electronic medical records database.

Pursuant to the claim on appeal, VA has provided the Veteran with VA examinations in April 2011 and April 2012, which provided nexus opinions addressing the gastrointestinal claim at issue, the latter examination having been conducted to further address elements of the claim that were not sufficiently discussed in the former examination, per the Board's remand of April 2012.  The physicians who conducted the aforementioned clinical actions each had the opportunity to review the Veteran's claims file and their nexus opinions addressing the relationship between the Veteran's military service and the claimed disability at issue are supported by an objective rationale based on the physicians' review of the Veteran's pertinent clinical history.  The Board notes that the Veteran's representative has challenged the expertise of the VA clinician who conducted the April 2011 examination on the grounds that examiner was a physician's assistant and not a medical doctor.  However, the Board notes that 38 U.S.C.A. § 5103A (West 2002) does not require a specific kind of health care provider to conduct medical examinations.  See 38 C.F.R. § 3.159(a)(1) (2012).  See also Cox v. Nicholson, 20 Vet. App. 563 (2007) and Goss v. Brown, 9 Vet. App. 109 (1996) (to qualify as an expert, a person need not be licensed to practice medicine, but just have special knowledge and skill in diagnosing and treating human ailments).  In any case, a review of the April 2011 examination report as it appears on the Virtual VA electronic database reveals that the examiner's conclusions were approved and co-signed by an overseeing physician.  Therefore, with no intent to denigrate the qualifications, competence, and skills of the examining VA physician's assistant in any way, the Board concludes that his April 2011 examination bearing the co-signature of a physician is as valid as if it had been conducted by an actual medical doctor.  Thus, the Board finds no defect in the aforementioned examination reports and the nexus opinions obtained therefrom, and they are collectively deemed to be adequate for purposes of adjudicating the VA compensation claim decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In view of the evidentiary development undertaken, the completeness of VA records accessible for review both on Virtual VA and within the claims file itself, and the adequacy of the April 2012 examiner's opinion (which was ordered on remand to address aspects of the current claim that were not sufficiently discussed in the April 2011 examination), the Board concludes that the RO/AMC has substantially complied with its April 2012 remand instructions and that an additional remand for corrective action is unnecessary.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of her gastrointestinal claim decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2012).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any documentation of treatment for complaints of gastrointestinal symptoms during active duty will permit service connection for a chronic gastrointestinal disorder, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic gastrointestinal diseases, such as peptic or duodenal ulcers, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (2012).  Service connection for peptic or duodenal ulcers may be established based on a legal "presumption" by showing that the ulcers manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

A veteran may be entitled to service connection if a pre-existing condition was aggravated during his/her service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2012); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In this regard, the Board acknowledges that at the March 1984 enlistment examination, the Veteran reported having had hemorrhoids (reported as piles) eight years earlier.  The service examiner also acknowledged this medical history in the report of the physical examination conducted on enlistment in March 1984.  Significantly, however, the examiner also concluded that the hemorrhoid condition was not considered to be disabling at the time of the Veteran's enlistment.  Accordingly, the Board finds that the Veteran was medically sound on entry into active service.  38 C.F.R. § 3.304(b).

Otherwise, the Veteran's service medical records include private hospital reports dated in 1983, showing that she had a pre-service history of pelvic inflammatory disease with left ovarian cyst and internal pelvic adhesions from ovarian and fallopian scarring, treated with laparoscopic surgery for excision of the left ovarian cyst.  On enlistment examination in March 1984, she denied having any history of frequent indigestion, stomach, liver, or intestinal trouble, or gall bladder trouble.  Her period of active duty commenced in May 1984.

Service medical records dated in July 1984 show that the Veteran presented with complaints of abdominal, right lower quadrant, and suprapubic pain, which was aggravated with physical exercise and eating and drinking, but she denied having nausea and vomiting.  She admitted having constipation and that she used a laxative.  Abdominal examination revealed normal bowel sounds and produced an impression of abdominal pain, probably musculoskeletal in cause, with clinical urinary tract infection and probable early menstrual cycle.  Subsequent treatment records dated July 1984 to January 1985 show that the Veteran continued to experience persistent abdominal and pelvic pain that was clinically attributed in its entirety to her gynecological problems associated with her history of multiple pubic and abdominal adhesions.  She was diagnosed with chronic pelvic inflammatory disease, which was determined to have existed prior to service, and formed the basis for a January 1985 medical board determination that she be recommended for medical discharge as unfit for active duty, due to her pre-existing pelvic inflammatory disease and also stage 1 sarcoidosis.  As relevant, the records reflect that during in-service medical examination and treatment in October 1984, she denied experiencing nausea and vomiting, diarrhea, constipation, and pruritis.  Physical examination at the time revealed a flat abdomen with normal bowel sounds.  Rectal examination revealed tenderness secondary to chronic pelvic pain and adhesions, but was negative for masses and no hemorrhoids were indicated.  Laboratory testing of her stool sample was negative for clinical abnormalities.  She was medically discharged from active duty in April 1985.

Over two decades following her separation from military service, the Veteran filed her claim for VA compensation for a chronic gastrointestinal disorder in December 2005.  Her essential contention, as presented in her written statements in support of her claim, is that she had onset of chronic abdominal bloating and gastrointestinal symptoms, including digestive problems and constipation, which began in service in 1984 and continued to the present day.  (The transcript of the Veteran's RO hearing in December 2009 before a DRO shows testimony pertinent only to her claim for VA compensation for sarcoidosis, which is not on appeal at the present time.  (See January 2011 Board decision adjudicating and denying the Veteran's sarcoidosis claim.))

Post-service VA and private medical records show that the Veteran was treated in January 2006 for abdominal pain with bloating and intermittent gastric pain (especially worse after eating a meal), which she reported experiencing since 1985.  The assessment at the time was chronic epigastric pain and gastroesophageal reflux disease (GERD).  Private medical records dated 2009 - 2010 include the report of an upper gastrointestinal endoscopy conducted in January 2009, which revealed normal duodenum, mild antral gastritis (but otherwise with normal pyloric channel, body, fundus, and cardia), and no upper gastrointestinal source for past history of positive occult blood in her stool.

VA examination in April 2011 produced gastrointestinal diagnoses of GERD (reported as gastritis by the Veteran), irritable bowel syndrome (IBS), and mild diverticular disease of the sigmoid colon with mild sigmoid wall thickening, confirmed on medical imaging with CT scan.  Constipation as a symptom requiring daily laxative use was noted on the April 2011 examination report.  After having reviewed the Veteran's claims file, the clinician who conducted the April 2011 VA examination determined that her pelvic inflammatory disease in service was entirely gynecological, and not gastrointestinal in nature.  The examiner concluded that it was less likely as not that the Veteran's current gastrointestinal disorders were related to her period of military service.  The rationale for the negative nexus opinion cited supportive medical authority and, in pertinent part, states as follows:

There is NO indication in the [service medical records] that the veteran had any "stomach" problems or conditions prior to, or while in service.  Therefore, the current "gastritis" (?GERD) is post military in etiology.  It is definitely not related to any history of lower abdominal condition, including pelvic inflammatory disease, hemorrhoids, or constipation.

The recent CT finding of "Diverticular disease of the sigmoid colon with mild sigmoid wall thickening" is unrelated to any of the gynecological pelvic findings in service.  [Citations to medical authorities omitted.]  The symptoms exhibited by the veteran in service were not consistent with the diagnosis of diverticular disease (except for weight loss and abdominal pain, both of which were more likely related to the veteran's [gynecological] complaints and diagnoses).  Nor was [diverticular disease] ever considered part of any differential diagnosis at the time.

In service constipation, and use of laxatives are likely to have bee[n] [a condition that existed prior to service], given the history of hemorrhoids mentioned [on enlistment examination in March 1984].  The most common causes of hemorrhoids are constipation and chronic diarrhea, along with any other conditions (such as pregnancy) which may cause increased pressure upon the hemorrhoidal veins.

Diagnosis of Irritable Bowel Syndrome and GERD at [a VA medical center in 2007] are a full 22 [years] post military.  There is no documentation dating back to the 1980's pointing to those diagnoses.  [Noting the Veteran's documented history of alcohol abuse, with intermittent periods of sobriety and no alcohol use since December 2010, and a multiple-pack-per-day cigarette habit], [b]oth alcohol and smoking may be associated with GERD.  Although they may not be the cause of the GERD, they are well known to be aggravating factors.  The major etiologies of GERD is [sic] lower esophageal sphincter dysfunction, often related to hiatal hernia, and/or use of substances which cause the sphincter to relax, allowing the contents of the stomach to enter the esophagus (reflux).  Nowhere in the [service medical records] is [there] ANY indication that GERD symptoms existed in service.  In [the Veteran's individual] case, the etiology of [her] IBS is not clear, but it is surely not related to the in-service pelvic complaints.        

Medical documentation dating to the 1990's, when the veteran was a military dependent, do not address any Gastrointestinal disorders.  Documentation indicates she was treated for Sarcoid, Seizures, and Vertigo.

The report of an April 2012 VA examination shows that a physician had reviewed the Veteran's clinical history as contained in her claims file in conjunction with the examination.  Relevant findings were that the Veteran's was diagnosed post-service with IBS in 2007, GERD in 2007, and diverticulitis in 2010.  Her symptoms included abdominal distension, fleeting abdominal cramping with constipation, and more or less constant abdominal distress.  However, the report definitively reflects that she did not now have, nor did she ever have a stomach or duodenal disorder, to include ulcers or gastritis.  The examiner expressed the following opinion:

The claimed [gastrointestinal disorders diagnosed above were] less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  

Rationale [in pertinent part]:  After review of the records. . . [and] interviewing and examining the veteran[,] there is insufficient evidence to support a nexus between the veteran's current gastrointestinal condition and her military service.  [Her service medical records show pre-service treatment for chronic gynecological conditions and her manifestations of abdominal pain and symptomatology in service are clinically demonstrated to be entirely attributable to her pre-existing gynecological conditions.  Her abdominal symptoms in service were not gastrointestinal in origin.]  Therefore, given the lack of objective evidence to corroborate [that] the veteran complained of, was diagnosed with, or treated for Irritable Bowel Syndrome while on active duty, it is th[is] examiner's opinion that the veteran's. . . IBS[,] which consists of predominately right upper and mid abdominal cramping pain with chronic constipation[,] is less likely than not related to or caused by her military service.

VA treatment records on Virtual VA, dated June - October 2012, show treatment for constipation complaints, for which she was prescribed laxatives and fiber supplements. 

The Board has considered the evidence presented above and concludes that the weight of the clinical evidence is against the Veteran's claim for service connection for a chronic gastrointestinal disorder.  Her service medical records reflect no diagnosis or treatment for any disease or disorder relating to her esophagus, stomach, duodenum, small intestine, and/or colon.  Her symptoms of abdominal pain during active duty are demonstrated in her service medical records but the post-service nexus opinions of April 2011 and April 2012 link these symptoms to a non-service-connected gynecological disorder.  Additionally, the service medical records do not show the presence of hemorrhoids or rectal masses during rectal examination.  The rectal tenderness noted during in-service examinations in July 1984 and January 1985 was attributed to her gynecological disorder and not to hemorrhoids or any other gastrointestinal problem.  Furthermore, notwithstanding the Veteran's report of constipation and laxative use during initial treatment in service for abdominal pain in July 1984, she denied having constipation or other gastrointestinal symptoms such as nausea and vomiting, diarrhea, and pruritis on subsequent treatment during active duty in October 1984, thus indicating that the constipation in service was not a chronic symptom.  Otherwise, the clinical evidence does not show that the single notation of constipation in service was a manifestation of a chronic gastrointestinal disorder.  Post-service medical records also show no hemorrhoids.

The Veteran is competent and credible to report her abdominal symptoms as she perceived them during active service.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, to the extent that she now relates her current gastrointestinal diagnoses of GERD, gastritis, IBS, and diverticulitis to her in-service abdominal complaints and constipation, although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the actual etiology and cause of her in-service abdominal symptoms (to include constipation) falls outside the realm of common knowledge of a lay person, she lacks the competence to provide a probative medical opinion linking her current gastrointestinal diagnoses to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal gastrointestinal diseases).  As previously discussed, the clinical evidence, particularly the April 2011 and April 2012 VA clinicians' opinions, do not support the finding of a nexus between the Veteran's current gastrointestinal diagnoses and her period of active duty.  In view of the demonstrated expertise of the opining VA clinicians and the fact that their opinions are predicated on their review and consideration of the Veteran's relevant medical history, the Board confers greater probative weight on their opinions addressing the relationship between the Veteran's current gastrointestinal disabilities and her military service.   

As to any other gastrointestinal symptoms, including chronic constipation, that she describes since separating from military service in April 1985, these symptoms have nevertheless all occurred outside of her period of active duty and, to the extent that such post-service symptoms are related to her current gastrointestinal diagnoses, the VA clinician's opinions of April 2011 and April 2012 have definitively determined that her current diagnoses of GERD, gastritis, IBS, and diverticulitis (and, by association, chronic constipation) did not have their onset during active military service.  Therefore, the medical evidence fails to objectively present a link between her military service and her current gastrointestinal diagnoses.

In view of the foregoing discussion, the Board must deny the Veteran's appeal for service connection for a chronic gastrointestinal disorder as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic gastrointestinal disorder is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


